DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15152163, 16237187, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  See 35 USC 112 rejections for details. 

Response to Arguments
Applicant's arguments filed 11/24/2022 have been fully considered but they are not persuasive. 

On page 10 of the remark, applicant argued: 

While Applicant disagrees with the examiner's assertion that "wherein the analytics module further evaluates the stream of network flow data to create a model of normal behavior of the distributed application, uses the model to evaluate newly received information from the stream of network flow data, and upon identifying newly received information that varies from the model of normal behavior, responds via an alerting module" is not supported by the specification, Applicant has amended the claims to language that the examiner agreed was supported during an interview of co-pending application US 17/161,968.

The examiner disagrees.  See 35 USC 112 rejections below. 

The 35 USC 112(a) rejection is thus maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, of copending Application No. 17161968.   See table below.

17161968 Application
Instant application
1. Computer-readable media encoding a set of non-transitory computer-readable instructions, which when executed on one or more processors on devices connected to a network, cause one or more devices to: at a first device, receive a stream of network flow data via an attached communications network; 

evaluate the stream of network flow data to derive a directed control flow graph corresponding to a distributed application, the control flow graph including a plurality of nodes and a plurality of edges between various nodes, wherein: 


the nodes of the graph correspond to network-addressable devices connected to the communications network, each device sending and receiving network traffic including one or more packets at a network interface; 


one or more of the devices includes a workload creating and/or processing a data stream as part of the distributed application; and 


edges between the nodes of the graph correspond to data streams between source nodes and destination nodes; annotate one or more nodes and/or edges in the control flow graph with one or more tags, the tags relating to a functioning of the distributed application; 

create a model of normal behavior of the distributed application  .  .  .  
2. (Original) The network traffic monitoring system of claim 1, further comprising a plurality of distributed sensors, each sensor associated with a particular device, wherein each sensor generates network flow data based upon the packets being sent and/or received via the network interface local to the device; and wherein each sensor continuously sends newly generated network flow data to the collector  .  .  .  

9. (Original) The system of claim 2, wherein identifying newly received information that varies from the model of normal behavior includes analyzing whether a particular flow from the stream of network flow information complies with a security policy.
A network traffic monitoring system comprising: a collector comprising one or more processors and a non-transitory computer-readable medium, an analytics module, a policy engine, and an alerting module, wherein the collector is communicably attached to a communications network and receives a stream of network flow data via the attached communications network; wherein the analytics module evaluates the stream of network flow data to generate a directed control flow graph corresponding to components of a distributed application, the control flow graph including a plurality of nodes and a plurality of directed edges between various nodes; wherein the nodes of the graph correspond to network-addressable application components connected to the communications network, each application component sending and receiving network traffic including one or more packets at a network interface local to the application component; wherein one or more of the application components includes a workload creating and/or processing a data stream as part of the distributed application; wherein the edges between the nodes of the graph correspond to data streams between source nodes and destination nodes; wherein one or more flows associated with one or more nodes and/or edges in the control flow graph are annotated with one or more tags, the one or more tags relating to a functioning of the distributed application; and wherein the analytics module further evaluates the stream of network flow data to identify patterns of normal behavior of the distributed application, uses the patterns to evaluate newly received information from the stream of network flow data, and upon identifying newly received information that varies from the patterns of normal behavior, responds via an alerting module.


As per claim 22, see rejection on claim 1. 

As per claim 28, see rejection on claim 1. 

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per claim 1, it is not clear where written description for “A network traffic monitoring system comprising: a collector comprising one or more processors and a non-transitory computer-readable medium, an analytics module, a policy engine, and an alerting module, wherein the collector is communicably attached to a communications network and receives a stream of network flow data via the attached communications network; wherein the analytics module evaluates the stream of network flow data to generate a directed control flow graph corresponding to components of a distributed application, the control flow graph including a plurality of nodes and a plurality of directed edges between various nodes; wherein the nodes of the graph correspond to network-addressable application components connected to the communications network, each application component sending and receiving network traffic including one or more packets at a network interface local to the application component; wherein one or more of the application components includes a workload creating and/or processing a data stream as part of the distributed application; wherein the edges between the nodes of the graph correspond to data streams between source nodes and destination nodes; wherein one or more flows associated with one or more nodes and/or edges in the control flow graph are annotated with one or more tags, the one or more tags relating to a functioning of the distributed application; and wherein the analytics module further evaluates the stream of network flow data to identify patterns of normal behavior of the distributed application, uses the patterns to evaluate newly received information from the stream of network flow data, and upon identifying newly received information that varies from the patterns of normal behavior, responds via an alerting module” exists. 

[0017]  recites:  Analytics module 110 can then analyze the data to determine which patterns most correlate with the network being in a desirable or undesirable state. In some embodiments, the network can operate within a trusted environment for a time so that analytics module 110 can establish baseline normalcy. In some embodiments, analytics module 110 contains a database of norms and expectations for various components. This database can incorporate data from sources external to the network. Analytics module 110 can then create access policies for how
  .  .  .  Policy engine 112 can maintain these policies and receive user input to change the policies.  

In dictionary, desirable is not a synonym of normal.

As per claim 22, see rejection on claim 1. 

As per claim 28, see rejection on claim 1. 

All dependent claims (not mentioned above) are rejected by virtue of base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 1, it is not what “wherein the analytics module further evaluates the stream of network flow data to identify patterns of normal behavior of the distributed application, uses the patterns to evaluate newly received information from the stream of network flow data, and upon identifying newly received information that varies from the patterns of normal behavior, responds via an alerting module” should be construed as.  

[0017]  recites:  Analytics module 110 can then analyze the data to determine which patterns most correlate with the network being in a desirable or undesirable state. In some embodiments, the network can operate within a trusted environment for a time so that analytics module 110 can establish baseline normalcy. In some embodiments, analytics module 110 contains a database of norms and expectations for various components. This database can incorporate data from sources external to the network. Analytics module 110 can then create access policies for how
  .  .  .  Policy engine 112 can maintain these policies and receive user input to change the policies.  

In dictionary, desirable is not a synonym of normal.  Thus, it is not clear what is being determined. 

As per claim 22, see rejection on claim 1. 

As per claim 28, see rejection on claim 1. 

All dependent claims (not mentioned above) are rejected by virtue of base claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196